DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nanni et al. (US 2001/0047840) in view of Thuilliez et al. (WO 2014/114607).  Note:  US 2015/0353716 is being used as an English language equivalent for WO 2014/114607.
Considering Claims 1-3, 12, 13, 19, and 25:  Nanni et al. teaches a tire comprising a tread having an axial width, the tread comprising middle portion having a width of 20 to 75% of the axial width (¶0057; 0072) and two lateral portions having a combined width of 25 to 80% (¶0057; 0072) with each lateral portion being the same width (¶0071; Fig. 2, 3, and 5).  Nanni et al. teaches a rubber composition comprising a diene elastomer, 68 phr of carbon black as reinforcing filler, and a crosslinking system (Table 1, ¶0063) and second rubber composition as comprising a diene elastomer, 70 phr of silica as a reinforcing filler, and a crosslinking system (Table 1; ¶0064).  Nanni et al. teaches that the silica rich portion can be the side bands of the tire, and the carbon black rich 
	Nanni et al. teaches an overlapping range for the axial width of the middle and lateral portions.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected widths within the overlapping portion of the claimed range, and the motivation to do so would have been, as Nanni et al. suggests, they are suitable for the tires of Nanni et al.  
	Nanni et al. does not teach the rubber composition of the middle portion and lateral portion of the tires as comprising the claimed diene elastomer.  However, Thuilliez et al. teaches a rubber composition for tire tread (¶0073) comprising a diene elastomer that is either 100 parts of a first elastomer (¶0042) or greater than 55 parts of a first elastomer (¶0043) comprising units of the formula 
    PNG
    media_image1.png
    63
    106
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    89
    135
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    113
    75
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    83
    92
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    91
    128
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    74
    126
    media_image6.png
    Greyscale
(¶0015-32) where the units are randomly distributed (¶0015) and the ethylene unit is greater than 50 mole percent (¶0021); a reinforcing filler (¶0049); and a crosslinking system (¶0063).  Nanni et al. and Thuilliez et al. are analogous art as they are concerned with the same field of endeavor, namely tire treads.  It would have been obvious to a person having ordinary skill in the art to have used the rubber composition of Thuilliez et al. in the tire of Nanni et al., and the motivation to do so would have been, as Thuilliez et al. suggests, the tires have improved stiffness and wear resistance without deterioration of hysteresis properties (¶0073).
	Nanni et al. does not teach the tire as being for an airplane.  However, this is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
Considering Claims 4-10:  Thuilliez et al. teaches the claimed units, where m>50 (¶0021), r is less than 25 (¶0031); q is greater than or equal to zero (¶0019).  Thuilliez et al. teaches an example where o is 18, p is 6, m is 68, n is 6, q is 6 and r is 0 and an example where m is 68, o is 15, p is 8, n is 9, and q and r are 0 (Table 1).
Considering Claim 11:  Thuilliez et al. teaches R1 and R2 as being hydrogen (¶0016).
Considering Claim 14:  Thuilliez et al. teaches the additional elastomer as being a polybutadiene, polyisoprene, butadiene copolymer or isoperene copolymer (¶0047).
Considering Claims 20 and 21:  Thuilliez et al. teaches an example comprising 0 phr of liquid plasticizer (Table 2).
Considering Claims 22-24:  Nanni et al. teaches the silica rich rubber composition as comprising a butadiene copolymer 80 phr of the rubber component (Table 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nanni et al. (US 2001/0047840) in view of Thuilliez et al. (WO 2014/114607) as applied to claim 13 above, and further in view of Lafriue et al. (US 2007/0017617).
Considering Claim 14:  Nanni et al. and Thuilliez et al. collectively teach the tire of claim 13 as shown above.  
Thuilliez et al. does not teach the additional elastomer as being of the claimed structure.  However, Lafriue et al. teaches ethylene/propylene/dicyclopentadiene ternary copolymers as a blend material for tire tread rubber (¶0027).  It would have been obvious to a person having ordinary skill in the art to have added a ethylene/propylene/dicyclopentadiene ternary copolymer to the rubber composition of Thuilliez et al., and the motivation to do so would have been, as Lafriue et al. suggests, it is a conventional elastomer for blending into tire tread compositions.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nanni et al. (US 2001/0047840) in view of Thuilliez et al. (WO 2014/114607) as applied to claim 1 above, and further in view of Mizuno (US 2003/0079816).
Considering Claims 26-28:  Nanni et al. and Thuilliez et al. collectively teach the tire of claim 1 as shown above.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-

Claims 1, 2, 12-14, and 19-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-20, and 23 of copending Application No. 15/776,422 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 1 of application ‘422 teaches an airplane tire comprising a tread having an axial width L, the tread comprising: a middle part having an axial width Lc at least equal to 50% and at most equal to 80% of the axial width L of the tread and composed of a middle rubber composition, and two lateral parts positioned axially on either side of the middle part, each having an axial width at least equal to 10% and at most equal to 25% of the axial width L of the tread and each composed of a lateral rubber composition, wherein the middle rubber composition comprises at least 50 phr of a first diene elastomer, a reinforcing filler and a crosslinking system, which first diene elastomer is a terpolymer of ethylene, of an .alpha.-olefin and of a non-conjugated diene.  Claim 1 of application ‘422 teaches the middle part as comprising 100 weight percent of carbon black with regard to the total reinforcing filler.
Claim 5 of application ‘422 teaches that the rubber comprises 20 to 80 mole percent of ethylene.  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the ethylene in the overlapping portion of the claimed range, and the motivation to do so would have been, as application ‘422 suggests, it is a suitable amount of ethylene for the elastomer.
Considering Claims 2, 12-14, and 19-29:  Claims 2, 6-20, 22, and 23 of application ‘422 correspond to instant claims 2, 12-14, and 19-29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 19-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-22 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 1 of application ‘439 teaches an airplane tire comprising a tread having an axial width L, the tread comprising: a middle part having an axial width Lc at least equal to 50% and at most equal to 80% of the axial width L of the tread and composed of a middle rubber composition, and two lateral parts positioned axially on either side of the middle part, each having an axial width at least equal to 10% and at most equal to 25% of the axial width L of the tread and each composed of a lateral rubber composition, wherein the middle rubber composition comprises at least 50 phr of a first diene elastomer, a reinforcing filler and a crosslinking system, which first diene elastomer is a terpolymer of ethylene, of an .alpha.-olefin and of a non-conjugated diene.  Claim 11 of application ‘439 teaches the middle part as comprising 100 weight percent of carbon black with regard to the total reinforcing filler.
Claim 6 of application ‘439 teaches that the rubber comprises 20 to 80 mole percent of ethylene.  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used the ethylene in the overlapping portion of the claimed range, and the motivation to do so would have been, as application ‘439 suggests, it is a suitable amount of ethylene for the elastomer.
Considering Claims 2, 12-14, and 19-29:  Claims 2, and 7-22 of application ‘439 correspond to instant claims 2, 12-14, and 19-29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15, 19-21 and 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-28 of copending Application No. 15/776,505 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 1 of application ‘505 teaches An airplane tire, comprising a tread having an axial width L, the tread comprising: a middle part having an axial width Lc at least equal to 50% and at most equal to 80% of the axial width L of the tread and comprised of a middle rubber composition; and two lateral parts positioned axially on either side of the middle part, each having 
Considering Claims 2-15, 19-21, and 25-29:  Claims 2 and 4-28 of application ‘505 corresponds to instant claims 2-15, 19-21 and 25-29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive, because:
The applicant’s argument that Nanni et al. does not teach the carbon black rich rubber in the center and the silica rich rubber on the sides is not persuasive.  Nanni et al. teaches the tire tread as having a carbon black rich portion (portion A) and a silica rich portion (portion B) (¶0063-64).  Nanni et al. teaches that “[w]ith regard to these pattern types, disposition of the white blend portion B can take place in any desired manner, both at a side position relative to the tread band or at a centre position in a central area of the tread band.”  As such, Nanni et al. teaches that portion B can be sides of the tire, and thus portion A is the center of the tread.  
While the figures show different configurations from this embodiment, this does not teach away from the embodiment where portion B is the side portions of the tire.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
Portion A has a lower filler content than portion B (68 phr vs. 70 phr).  As such, when portion B is the outer portion, the filler content is higher in the lateral portion than the central portion.
B)  The applicant’s argument that Nanni et al. teaches that the white filler is preferably present in an amount of 50% of the width of the tire tread is not persuasive.  Nanni et al. teaches a 
	Nanni et al. teaches an overlapping range for the axial width of the middle and lateral portions.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected widths within the overlapping portion of the claimed range, and the motivation to do so would have been, as Nanni et al. suggests, they are suitable for the tires of Nanni et al.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIAM J HEINCER/Primary Examiner, Art Unit 1767